IN THE COURT OF COMMON PLEAS OF THE STATE OF DELAWARE
                       IN AND FOR KENT COUNTY


THE STATE OF DELAWARE,                             )
                                                   )
        v.                                         )
                                                   )
                                                   )       No. C.R. 1507023761 (D. Melvin)
                                                   )                1507021781 (Larlham)
        DONALD MELVIN,                             )                1507021807 (Graves)
        LAURI LARLHAM,                             )                1507021736 (E. Melvin)
        SHAUGHN GRAVES,                            )
        ETHEL MELVIN,                              )
                                                   )
                 Defendants.                       )


                                         Submitted January 25, 2016
                                          Decided February 5, 2016

Nicole S. Hartman, Esq., Deputy Attorney General
James Liguori, Esq., Attorney for Defendants Larlham, Graves, and Ethel Melvin
Alexander Funk, Esq., Attorney for Defendant Donald Melvin



                  DECISION ON DEFENDANTS’ MOTION TO COMPEL

        On December 7, 2015, Defendants filed a motion to compel the State to disclose

the following items: (1) all information about the arrest, prosecution and conviction of

two individuals who were previously convicted for the theft of brass flower urns from

gravesites within Sharon Hills Memorial Park (“Sharon Hills”); and (2) the names and

identifying information of individuals (identified as PC5 through PC27 in police

reports) who allege brass flower urns were taken from their family members’ plots in

Sharon Hills. Defendants also request the names and identifying information of the

deceased relatives referred to by those complaining witnesses.


                                                       1
          The State subsequently disclosed the information requested in item (1). Thus the

Court need only address Defendants’ request for the names and identifying information

for PC5 through PC27, and the names and identifying information of the deceased

relatives referred to by PC5 through PC27. For the following reasons, Defendants’

motion to compel is GRANTED.



                                Procedural History and Facts

          The State alleges that on April 25, 2015 and May 4, 2015, Defendants Donald

Melvin, Lauri Larlham, Shaughn Graves, and Ethel Melvin unlawfully removed brass

flower urns from gravesites at Sharon Hills and then sold those urns to Dover Scrap

Metal, Inc.      The Defendants are charged with some or all of the following: (1)

Desecration, in violation of 11 Del. C. § 1331, (2) Conspiracy Third Degree, in violation

of 11 Del. C. § 511(2), and (3) Falsifying Business Records, in violation of 11 Del. C. §

871(1).

          Defendants filed their motion to compel on December 7, 2015. On December 21,

2015, the State disclosed information about the previous arrest and conviction of two

individuals for the theft of brass flower urns from Sharon Hills. On January 5, 2016, the

State filed its response to Defendants’ motion to compel. Defendants replied on January

18, 2016. The State waived further response to the motion on January 25, 2016.


                                         Discussion

          Defendants contend the State must disclose the names and identifying

information requested to avoid violating Defendants’ Due Process rights and 6th
                                              2
Amendment right to effectively cross examine the State’s witnesses. The Defendants

also argue the State’s failure to disclose is a Brady violation. The State asserts Chapter

94 of Title 11 of the Delaware Code, the Victims’ Bill of Rights, prevents the disclosure

of the information requested by Defendants without a court order. The State further

argues its failure to disclose does not amount to a Brady violation.

           The Victims’ Bill of Rights only applies to victims and witnesses of certain

crimes. 11 Del. C. § 9402 states the Victims’ Bill of Rights “shall apply to the victims of

the crimes defined in § 9401(2) of this title, and to witnesses to such crimes…” 11 Del C.

§ 9401(2) defines ‘crime’ as “an act or omission committed by a person… which violates 1

or more of the following sections of this title:…”1 (emphasis added). Subsection 9401(2)

thereafter lists the specific Title 11 offenses subject to the provisions of the Victims’ Bill

of Rights.

           None of the three charges pending against the various Defendants are listed in

Subsection 9401 (2); consequently, the Victims’ Bill of Rights does not apply to the

alleged victims and witnesses in this case, and cannot be used to justify the

nondisclosure of the information requested by Defendants.

           Even if the Victim’s Bill of Rights was applicable, Section 9403 (a) of the Bill

plainly differentiates the information protected from disclosure for victims and

witnesses:

         Unless a victim or witness waives confidentiality in writing, neither a law-enforcement agency,
the prosecutor, nor the corrections department may disclose, except among themselves or as authorized
by law, the residential address, telephone number or place of employment of the victim or a member of
the victim's family, or the identity, residential address, telephone number or place of employment of a
witness or a member of the witness's family, except to the extent that disclosure is of the site of the crime, is

1
    11 Del. C. § 9401(2).
                                                       3
required by law or the Rules of Criminal Procedure, is necessary for law-enforcement purposes, or is
permitted by the court for good cause. (Emphasis added.)

       Thus, a victim’s identity is not protected under the Bill; only the identities of non-

victim witnesses and their families are protected. The individuals whose identities

Defendants seek are the owners of the allegedly desecrated vases, and thus are victims

and not only witnesses.

       Finally, both the identities of the owners of the allegedly desecrated vases, and

the identities of the deceased family members upon whose graves those vases rested,

are clearly Brady material.        The identity of an alleged victim obviously may be

exculpatory or impeaching, and is fundamental to the preparation of a defense to an

alleged crime. That is reflected in the lack of protection afforded the identities of

victims in the Victims’ Bill of Rights. The Defendants have a right to know whose

property the State alleges they desecrated, and which items allegedly were desecrated.

The former can only be disclosed by identifying the victims; the latter by identifying the

graves from which the vases allegedly were taken. Those graves are identified by the

deceased persons buried in them.



                                        CONCLUSION

       For the foregoing reasons, Defendants’ motion to compel is GRANTED. The

State shall disclose to Defendants the names and other identifying information for the

witnesses identified in police reports as PC5, PC6, PC7, PC8, PC9, PC10, PC11, PC12,

PC13, PC14, PC15, PC16, PC17, PC18, PC19, PC20, PC21, PC22, PC23, PC24, PC25,



                                                 4
PC26, and PC27. The State shall also disclose to Defendants the names of the deceased

relatives referred to by PC5 through PC27 that are buried at Sharon Hills.

      IT IS SO ORDERED this ____ day of February, 2016.


                                                          ___________________________
                                                             Kenneth S. Clark, Jr.
                                                             Judge




                                            5